Citation Nr: 1340415	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  09-31 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disability, including as secondary to a service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The veteran served on active military duty from September 1975 to September 1978.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.

In December 2011, the case was remanded for additional development; it is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his left shoulder disability is secondary to his service-connected right shoulder disability.  Specifically, at his hearing, the Veteran submitted a September 2009 letter from a treating osteopath opining that based on the Veteran's reported Postal Service job which "requires much pushing, pulling, and lifting" and due to the Veteran having to use his left arm for that work because he injured the right in service, there was a causal link between the in-service injury to the right shoulder and the subsequent development of left shoulder disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  This case was remanded in December 2011, in part, to provide the Veteran with a VA examination to determine whether his left shoulder disability was secondary to his service-connected right shoulder disability.  The Veteran was provided with a VA examination in January 2012.  

The examiner opined that the Veteran's left shoulder disorder was less likely than not proximately due to or the result of the Veteran's service-connected right shoulder disability.  The examiner noted some confusion as to the opinion requested, but found that neither shoulder was due to the other shoulder condition.  He specifically noted that the Veteran's left shoulder disorder was not a result of his service-connected right shoulder disorder, and that it is possible that an acute traumatic event had led to his left shoulder disorder, yet he did not see any evidence to support this.  The examiner did not provide a rationale for his opinion.  

In addition, the examiner did not provide any opinion with regard to whether the Veteran's service-connected right shoulder disability has aggravated his left shoulder disability, as was required by the Board's December 2011 remand.  

As such, on remand, the Veteran's claims file should be returned to the examiner who provided the January 2012 examination, if available, in order to obtain a rationale for his opinion on whether the Veteran's left shoulder disability is caused by his service-connected right shoulder disability, and to obtain an opinion, and rationale, as to whether the Veteran's left shoulder disability has been aggravated by his service-connected right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to the examiner who provided the January 2012 examination, if available, or to an equally qualified examiner to determine the etiology of his left shoulder disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to the following:

a)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disorder was caused (in whole or in part) by his service-connected right shoulder disorder;

b)  whether it is at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disorder has been aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right shoulder disorder.

If the Veteran's current left shoulder disorder was aggravated by his service-connected right shoulder disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In providing this opinion, the examiner must address the September 2009 letter in the record from a treating osteopath opining that based on the Veteran's reported Postal Service job which 'requires much pushing, pulling, and lifting' and due to the Veteran having to use his left arm for that work because he injured the right in service, there was a causal link between the in-service injury to the right shoulder and the subsequent development of left shoulder disability

The examiner must provide a rationale for each opinion given.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


